EXHIBIT 10.2
PRIVATEBANCORP, INC.
RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (“Agreement”) is entered into as of
the date set forth on the signature page hereof by and between PrivateBancorp,
Inc., a Delaware corporation (the “Company”), and the undersigned Grantee
(“Grantee”). Except as otherwise indicated or defined herein, all words with
initial capitals shall have the same meaning as ascribed to them in the
PrivateBancorp, Inc. 2007 Long-Term Incentive Compensation Plan (the “Plan”).
Grantee acknowledges receipt of a copy of the Plan.
     WHEREAS, the Company desires to grant to Grantee a certain number of shares
of Common Stock, subject to the restrictions, and on the terms and conditions,
set forth in the Plan and this Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant of Award; Form of Award.
          (a) Upon the execution and delivery of this Agreement and the related
Restricted Stock Award Certificate of even date herewith attached hereto (the
“Restricted Stock Award Certificate”), and subject to the terms and conditions
of the Plan (the terms and provisions of which are incorporated herein and
expressly made a part hereof), the Company hereby grants to Grantee the
aggregate number of shares of Common Stock of the Company set forth on the
Restricted Stock Award Certificate, subject to the restrictions and on the terms
and conditions set forth herein and in the Plan (the “Award”) and subject to any
adjustment as provided in the Plan. As soon as practicable after Grantee has
executed this Agreement and the documents described in Section 1(b), below, and
delivered the same to the Company, the Company shall cause to be issued in
Grantee’s name a stock certificate representing the total number of shares of
Common Stock covered by this Award in accordance with Section 4, below.
          (b) Grantee shall indicate acceptance of the terms of the Award by
signing and returning a copy hereof and shall sign and return the irrevocable
stock power attached hereto to facilitate the transfer of some or all of the
shares covered by the Award to the Company (or its assignee or nominee) if
required under the terms of this Agreement or applicable laws or regulations.
          (c) To the extent expressly provided in the Restricted Stock Award
Certificate in which case the special provisions applicable to Restricted Share
Units set forth in Section 18 below shall apply.
     2. Restrictions. The shares of Common Stock covered by this Award shall be
subject to the restrictions set forth in Section 9(a) of the Plan, which
include, but are not limited to, prohibitions on the sale, transfer, assignment,
pledge or encumbrance of said shares, prior to the vesting date set forth on the
Restricted Stock Award Certificate (the period ending on any such vesting
date(s) is hereinafter referred to as the “Restricted Period”). Sale, transfer
and other disposition of the shares following termination of the Restricted
Period may be limited by

 



--------------------------------------------------------------------------------



 



the absence of an established trading market for such shares and/or the
provisions of applicable securities laws. The restrictions imposed hereunder
shall not lapse upon expiration of the Restricted Period if such lapse would
constitute a violation of any applicable federal or state securities or other
law or regulation and shall only lapse upon the termination of such violation.
As a condition to the receipt of the shares of Common Stock covered by this
Award, the Company may require Grantee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.
     3. Rights as a Shareholder; Dividends. Grantee shall have the right to vote
the shares of Common Stock covered by this Award unless and until such shares
are forfeited pursuant to Section 5 hereof. Cash dividends paid on the shares of
Common S tock shall accumulate, without interest, and be paid or forfeited at
the time the Restricted Period lapses or the shares are forfeited pursuant to
this Agreement.
     4. Custody and Delivery of Shares. Each certificate representing the shares
of Common Stock covered by this Award shall be issued in the name of Grantee and
shall bear appropriate legends regarding this Agreement and such other
restrictions on transferability, which are substantially similar to the legend
set forth as follows:
     “The shares represented by this certificate are deemed to be restricted
stock and until the applicable full vesting date are subject to the terms and
conditions, including certain restrictions on transfer, applicable to restricted
stock pursuant to the PrivateBancorp, Inc. 2007 Long-Term Incentive Compensation
Plan and the Restricted Stock Award Agreement covering these shares, copies of
which are available from the Company.”
The Company shall hold the certificate for shares of Common Stock covered by
this Award until the shares represented hereby have vested pursuant to the
Restricted Stock Award Certificate and Section 5 of this Agreement, and will
thereupon, subject to the satisfaction of any applicable federal, state, local
or other tax withholding obligations and applicable securities laws, deliver the
certificate for the vested shares to Grantee, and destroy the stock power
referred to in Section 1(b) relating to the vested shares, or use it to
authorize the withholding of shares for payment of taxes, pursuant to Section 7,
below.
     5. Vesting; Effect of Termination of Employment or Change in Control.
          (a) The shares of Common Stock covered by this Award shall not fully
vest and the Restricted Period shall not lapse except as provided in the
Restricted Stock Award Certificate.
          (b) The effect, if any, of termination of employment or of a Change in
Control on this Award shall be provided in the Restricted Stock Award
Certificate.
     6. Adjustment Upon Changes in Capitalization. Any additional shares of
Common Stock or other securities or property issued with respect to the Common
Stock covered by this Award, as a result of any declaration of stock dividends,
through recapitalization resulting in stock splits, combinations or exchanges of
shares or otherwise, shall be subject to the restrictions

2



--------------------------------------------------------------------------------



 



and terms and conditions set forth herein as if such shares were part of the
initial shares covered by the Award.
     7. Payment of Taxes. Grantee or Grantee’s legal representative shall be
required to pay to the Company the amount of any federal, state, local or other
taxes which the Company determines it is required to withhold and pay over to
governmental tax authorities with respect to shares of Common Stock covered by
this Award on the date on which the Company’s tax liability arises with respect
to such shares (the “Tax Date”). Grantee may satisfy such obligation by any of
the following means: (a) cash payment to the Company of the required amount,
(b) delivery to the Company of Previously-Acquired Shares of Common Stock having
an aggregate Fair Market Value determined as of the Tax Date that equals the
required amount, (c)  provided the Restricted Period has lapsed and the shares
have fully vested, by authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value
determined as of the Tax Date that equals the required amount, or (d) any
combination of (a), (b), and (c). The value of any shares withheld may not be in
excess of the amount of taxes required to be withheld by the Company determined
by applying the applicable minimum statutory withholding tax rates.
     8. Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock covered in this Award shall be
paid in case of his death before receipt of such shares. Each designation shall
be on a form prescribed for such purpose by the Committee and shall be effective
only as set forth therein.
     9. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock covered in this Award upon any securities exchange or
under any law or regulation, or that the consent or approval of any governmental
regulatory body is necessary or desirable in connection with the granting of
shares of Common Stock hereunder, Grantee shall supply the Committee or Company,
as the case may be, with such certificates, representations and information as
the Committee or Company, as the case may be, may request and shall otherwise
cooperate with the Company in obtaining any such listing, registration,
qualification, consent or approval.
     10. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, delivered by overnight courier, or
mailed by first class mail, to Grantee at the address set forth on the records
of the Company, to the Company at its offices at 120 South LaSalle Street,
Suite 400, Chicago, Illinois 60603, or such other address or to the attention of
such other person as the recipient party shall have specified by prior written
notice to the sending party. Any notice under this Agreement will be deemed to
have been given when received.
     11. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed,

3



--------------------------------------------------------------------------------



 



construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.
     12. Complete Agreement. This Agreement, the Restricted Stock Award
Certificate and those documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     13. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     14. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
     15. Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
     16. Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. Waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.
     17. Miscellaneous.
          (a) The Company shall pay all original issue or transfer taxes with
respect to the issuance or delivery of shares of Common Stock pursuant hereto
and all other fees and expenses incurred by the Company in connection therewith,
and will use its best efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company, shall be applicable thereto.
          (b) This Agreement shall not be construed as an employment contract
and does not give Grantee any right to continued employment by the Company or
any affiliate of the Company or to the receipt of any future Restricted Stock or
other awards under the Plan.
          (c) This Agreement and the Award is subject to (i) the terms and
conditions of the Plan and (ii) all good faith determinations of the Committee
and of the Company pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



     18. Special Provisions Applicable to Restricted Share Units. In the event
the Restricted Stock Award Certificate expressly provides that the Award is an
award of Restricted Share Units, then the provisions of the Plan applicable to
Restricted Share Units shall apply to this Award and foregoing provisions of
this Agreement shall be interpreted and applied within the context of a
Restricted Share Unit Award, which interpretation and application shall, among
other things, reflect the following:
          (a) The Award hereunder shall be an award of Restricted Share Units
(“Units”). When payable, each Unit will be converted to and paid in shares of
Common Stock.
          (b) Provided Grantee has become vested in accordance with Section 5
above, the Units will become payable on the earlier of: (i) date set forth on
the Restricted Stock Award Certificate; (ii) the termination of the Restricted
Period due to the Grantee’s death; or (iii) the termination of the Restricted
Period upon a Change in Control, provided such Change in Control is a change in
ownership or change in effective control that qualifies as a payment event under
Code Section 409A and any applicable final regulations and other published
guidance relating thereto (collectively “Section 409A”).
          (c) Grantee will not have any voting rights with respect to the Units,
but will be entitled to receive dividends paid with respect to a corresponding
number of shares of Common Stock as contemplated by Section 3 above.
          (d) It is intended that the Units and exercise of authority or
discretion hereunder shall comply with Code Section 409A so as not to subject
Grantee to the payment of any interest or additional tax imposed under
Section 409A. In furtherance of this intent, to the extent that any United
States Department of the Treasury regulations, guidance, interpretations or
changes to Section 409A would result in Grantee becoming subject to interest and
additional tax under Section 409A of the Code, the Company and Grantee agree to
amend this Award Agreement to bring the Units into compliance with Section 409A.
     19. TARP. Notwithstanding anything herein to the contrary, this Agreement
and the Award awarded hereunder constitutes a “Compensation Arrangement” within
the meaning of the Letter Agreement between the Company and Grantee entered into
a connection with the Company’s participation in the TARP Capital Purchase
Program (“TARP”) and as such, Grantee’s rights under this Agreement and the
Award shall be subject to such limitations and restrictions as may be necessary
to comply with any requirements of the Emergency Economic Stabilization Act of
2008 (“EESA”) and/or TARP and any rules, regulations or guidance thereunder, as
provided in such Letter Agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the 30th day of March, 2009.

              PRIVATEBANCORP, INC.
 
       
 
  By:   /s/ Joan Schellhorn
 
       
 
  Name:   Joan Schellhorn
 
  Title:   Chief Human Resources Officer
 
            GRANTEE
 
       
 
      /s/ Ralph B. Mandell           Signature
 
            Print Name: Ralph B. Mandell

6



--------------------------------------------------------------------------------



 



Grant Date   Number of Shares       March 30, 2009   21,661

PRIVATEBANCORP, INC.
RESTRICTED STOCK AWARD CERTIFICATE
     THIS CERTIFIES THAT Ralph B. Mandell has been awarded 21,661 shares of
Common Stock, without par value, of PRIVATEBANCORP, INC., subject to the terms
and conditions of this Restricted Stock Award Certificate, the related
Restricted Stock Award Agreement of even date herewith and the PrivateBancorp,
Inc. 2007 Long-Term Incentive Compensation Plan.
     Lapse of Restricted Period: The Restricted Period applicable to shares
awarded under this Agreement shall lapse as to all of the number of shares set
forth above, and such shares shall be deemed to fully vest, as follows:

          On the Following Date:   Cumulative Percentage
On the date no obligation of the Company arising from financial assistance
provided under the TARP remains outstanding1 or such earlier date as may be
permitted under the ARRA Restricted Stock Requirements (such date the “Full
Vesting Date”), provided Grantee has remained continuously employed by the
Company or its Subsidiaries through such date, or if earlier, through the
“Continuous Service Date” set forth in the Additional Terms and Conditions
described below.
    100 %

     Additional Terms and Conditions: This Award shall be subject to the
Additional Terms and Conditions attached to this Restricted Stock Award
Certificate as if such Additional Terms and Conditions were set forth herein in
their entirety.
     IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Restricted Stock
Award Certificate to be signed by its duly authorized officer this 30th day of
March, 2009.

                  By:    /s/ Joan Schellhorn       Name:     Joan Schellhorn   
  Title:     Chief Human Resources Officer     

 

1   Per the ARRA, the warrants held by the Treasury Department shall not be
considered “obligations” for this purpose.

7



--------------------------------------------------------------------------------



 



PRIVATEBANCORP, INC.
RESTRICTED STOCK AWARD CERTIFICATE
Additional Terms and Conditions Applicable to March 30, 2009 Award

     
Purpose:
  This Award is intended to be a replacement for the 2008 cash bonus that would
otherwise have been paid to Grantee but for the provisions of ARRA (as defined
below) which may preclude the Company from paying such bonus to Grantee.
 
   
ARRA:
  To the extent required, this Award is intended to be an award of long-term
restricted stock meeting the requirements of Section 111(b)(3)(D)(i) of EESA (as
defined in the Award Agreement) Restricted Stock, as amended by the American
Recovery and Reinvestment Act of 2009 (the “ARRA”), as such requirements are
implemented by rules, regulations or other guidance issued by the U.S.
Department of Treasury from time to time (the provisions of ARRA, together with
such rules, regulations or other guidance are referred to herein, collectively,
as the “ARRA Restricted Stock Requirements” and such rules, regulations or other
guidance, whether in the form of questions and answers, interim, proposed or
final regulations, are referred to as the “Regulations”).
 
   
Effect of Termination of Employment:
  In the event of the termination of Grantee’s employment with the Company and
all Subsidiaries for any reason other than death, Disability, termination by the
Company without Cause or resignation by Grantee for Good Reason prior to the
earlier of the Continuous Service Date (each as defined below) or the Full
Vesting Date, this Award and the shares covered hereby shall be forfeited upon
such termination of employment.

8



--------------------------------------------------------------------------------



 



     
Service Date:
  For purposes of this Award, the “Continuous Service Date” shall be date on
which the first of the following events occurs:
 
   
 
 
1. December 31, 2012;
 
   
 
 
2. Grantee’s termination of employment due to death or Disability (as defined
below); or
 
   
 
 
3. the termination of Grantee’s employment by the Company without “Cause” or by
the Grantee for Good Reason (in each case determined under Grantee’s
December 14, 2007 Employment Agreement).
 
   
 
  “Disability” shall mean a termination of Grantee’s employment due to his
permanent disability (as determined by the Committee) in accordance with either
Section 23(e)(3) of the Code, after receipt of medical advice, or as entitles
Grantee to payments of benefits under a long-term disability benefit plan of the
Company or a Subsidiary in which he participates.
 
   
Effect of Change in Control:
  No acceleration of the full vesting of this Award will occur solely because of
a Change in Control, unless permitted by the ARRA Restricted Stock Requirements.
 
   
Possible Reduction in Number of Shares:
  The number of shares of Common Stock covered by this Award shall be subject to
reduction (and such number of shares shall be cancelled and deemed void) to the
extent determined by the Company to be necessary so that this Award, after such
reduction, does not exceed limitations set forth in the ARRA Restricted Stock
Requirements.

9



--------------------------------------------------------------------------------



 



     
Effect of Issuance of Treasury Regulations or Guidance or Court or Similar
Rulings:
  In the event the Treasury Department issues Regulations or there is issued a
court ruling or other decision to the effect that the prohibition on bonus,
incentive or retention compensation payments set forth in the ARRA would not
have precluded the payment of the 2008 cash bonus for which this Award was
intended as a replacement, then the Restricted Period will lapse and the shares
will become fully vested on the date which is 30 days after the issuance of such
Regulations, court decision or other ruling.
 
   
 
  In the event that the Treasury Department issues Regulations to the effect
that to meet the ARRA Restricted Stock Requirements this Award must contain
conditions to full vesting in addition to full repayment by the Company of its
obligations arising from financial assistance provided under the TARP (exclusive
of the warrants), then this Award shall be modified to the minimum extent
necessary for this Award to satisfy the ARRA Restricted Stock Requirements.
 
   
 
  The terms and provisions of this Award shall be subject to such other
modifications as the Company shall reasonably determine to be necessary for the
Award to comply with the ARRA Restricted Stock Requirements.
 
   
Tax Treatment:
  Grantee understands and acknowledges that a Tax Date will occur on the first
to occur of the Continuous Service Date or the Full Vesting Date and that he (or
his beneficiaries) shall be responsible for the satisfaction of his obligations
with respect thereto as set forth in Section 7 above. Grantee acknowledges and
agrees that he is exclusively responsible for determining whether to file a
Section 83(b) election and, if Grantee so elects, for doing so in a timely
manner. Grantee also acknowledges and agrees that the Company is not rendering
any tax advice to him and he has consulted with his own tax advisor with respect
to this matter.

10